Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1, 20, and 50, and the corresponding dependent claims. the Han reference is directed to reciting flag data patterns that show pixels with similar values located in the left-hand side and right-hand side of a unit block and the flag patterns are derived from image data and do not designate signals used to generate image data.  The Urbano reference does not teach selecting a subset of the ultrasound signals in accordance with a flag table.  The combination of the references therefore do not teach of “generating a flag table at least in part by associating a flag with an RF sample wherein the flag indicates whether or not the RF sample is used to generate the ultrasound image and selecting a subset of ultrasound signals in accordance with a flag table”.  The combination of the references on record also do not teach of hand-held ultrasound probe (as claimed) and processor for generating the plurality of uncompressed pixels by implementing a function to transform an input value of an uncompressed pixel from an ultrasound signal to a reduced-dynamic range output value for a compressed pixel from the ultrasound signal and generating the ultrasound image from the plurality of compressed pixel.  The prior art of record furthermore does not teach of the additional steps recited in claim 50 with respect to a compressed flag table including the steps of generating a flag table, identifying a pattern of flag values in the flag table, reducing information in the flag table according to the pattern, and storing records of flag values that deviate form the pattern. 
Other relevant references of record:  the Dickie reference is directed to raw ultrasound data available for a particular ultrasound image frame where the user interface may include RF data indicator where the raw data indicators may be an on/off indicator such as a flag that indicates whether the data is available for a given frame but does not teach of generating a flag table at least in part by associating a flag with an RF sample wherein the flag indicates whether or not the RF sample is used to generate the ultrasound image and selecting a subset of ultrasound signals in accordance with a flag table”.  The Dickie reference also does not teach of generating the plurality of uncompressed pixels by implementing a function to transform an input value of an uncompressed pixel from an ultrasound signal to a reduced-dynamic range output value for a compressed pixel from the ultrasound signa and generating the ultrasound image from the plurality of compressed pixel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793